The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, claims 1-10 in the “Response to Restriction Requirement” filed on 11/30/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-20 pending for prosecution, wherein claims 11-20 are withdrawn from further consideration, and claims 1-10 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1 and 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assefa et al. (US 20090297091 A1; hereinafter Assefa)
Regarding claim 1, Assefa teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0016+], and as cited below), comprising: 
a substrate (420; Fig. 4D; see [0046, 0054]) having a first side (top side) and a second side (bottom side); 
an optical routing layer (422; Fig. 4D; see [0046], where it states that analog CMOS/photonics circuitry layer 422 comprises analog CMOS and photonics components, such as analog modulators, analog drivers, analog TIAs, optical waveguides, optical detectors, switches and optical couplers; therefore it is construed that analog CMOS/photonics circuitry layer 422 is an optical routing layer) on the second side (bottom side) of the substrate (420); 
electrically conductive through-substrate vias (TSVs) ({450, 448}; Fig. 4D in view of Fig. 4C; see [0051]) extending through the substrate (420) and the optical routing layer (422); 
first conductive features ({472, 474}; Fig. 4D in view of Fig. 4C; see [0051]) on the first side (top side) of the substrate (420) over and electrically coupled to corresponding ones of the TSVs ({450, 448}; Fig. 4D in view of Fig. 4C; see [0051]); and 
second conductive features ({454, 456}; Fig. 4D in view of Fig. 4C; see [0053]) on the optical routing layer (422) over and electrically coupled to corresponding ones of the TSVs ({450, 448}; Fig. 4D in view of Fig. 4C; see [0051]).  
Regarding claim 2, Assefa teaches all of the features of claim 1. 
Assefa further teaches wherein the substrate (420; Fig. 4D; see [0046, 0054]) having a front side, a plurality of circuit elements (see [0054] where  it states that contact 476 acts as a power contact to the semiconductor optical amplifier (labeled "Vsoa") and contact 478 acts as a power contact to the analog CMOS/photonics components and/or digital CMOS components (labeled "Vdd") are on the front side of 420; see [0022] of the Specification of the instant disclosure where it states “As shown in Figure 1A, the semiconductor device 100 includes a substrate 102 having a front side 107, a back side 109 opposite the front side 107, and a plurality of circuit elements 104 (e.g., wires, traces, interconnects, transistors, etc.; shown schematically) in and/or on the front side 107”. Thus, it is construed that contact 476 and contact 478 are circuit elements) includes a plurality of circuit elements at the first side (top side).  
Regarding claim 3, Assefa teaches all of the features of claim 1. 
Assefa further teaches wherein the first conductive features ({472, 474}; Fig. 4D in view of Fig. 4C; see [0051]) have a first height (as depicted in Fig. 4D), and wherein the second conductive features ({454, 456}; Fig. 4D in view of Fig. 4C; see [0053]) have a second height different than the first height (as depicted in Fig. 4D, in the vertical direction).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

3.	Claims 4-5 are rejected under 35 U.S.C.103 as being unpatentable over Assefa et al. (US 20090297091 A1; hereinafter Assefa), in view of the following statement. 
Regarding claim 4, Assefa teaches all of the features of claim 1. 
Assefa further teaches wherein the first conductive features (as depicted in Fig. 4D) have a first height, and wherein the second conductive features ({454, 456}; Fig. 4D in view of Fig. 4C; see [0053]) have a second height (see below for “less than the first height”).  
As noted above, Assefa does not expressly disclose “(wherein the first conductive features have a first height, and wherein the second conductive features have a second height) less than the first height”.
While Assefa teaches the first conductive features have a first height and the second conductive features have a second height, Assefa does not expressly disclose wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height (emphasis added) the first width. On the other hand, the Applicant has not presented persuasive evidence that the claimed wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height). Also, the Applicant has not shown that wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. The Applicant has stated in [0025] of the “Specification” of the instant disclosure that “In some embodiments, the conductive pillars 108 are relatively tall structures having a height above the front side 107 of the substrate 102 of between about 10-100 um (e.g., between about 35-60 um)” and in [0033] of the “Specification” of the instant disclosure that “The UBM features 116 are relatively short features compared to the conductive pillars 108 and, in some embodiments, can have a height above the back side 115 of the semiconductor device 100 of between about 1-10 um (e.g., between about 1-5 um)”. However, there is no rationale given that the invention will not function without wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height. Thus, the claimed wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height is not critical to the invention. It has been held that is not inventive to discover wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add wherein the first conductive features have a first height, and wherein the second conductive features have a second height less than the first height to the rest of the claimed invention.
Regarding claim 5, Assefa teaches all of the features of claim 1. 
Assefa further teaches wherein the first conductive features ({472, 474}; Fig. 4D in view of Fig. 4C; see [0051]) have a first height (see below for “of between about 10-100 um”), and wherein the second conductive features ({454, 456}; Fig. 4D in view of Fig. 4C; see [0053]) have a second height (see below for “less of between about 1-10 um)”.  
As noted above, Assefa does not expressly disclose “(wherein the first conductive features have a first height, and wherein the second conductive features have a second height) less than the first height”.
While Assefa teaches the first conductive features have a first height  and the second conductive features have a second height, Assefa does not expressly disclose wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um (emphasis added) the first width. On the other hand, the Applicant has not presented persuasive evidence that the claimed wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um). Also, the Applicant has not shown that wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. The Applicant has stated in [0025] of the “Specification” of the instant disclosure that “In some embodiments, the conductive pillars 108 are relatively tall structures having a height above the front side 107 of the substrate 102 of between about 10-100 um (e.g., between about 35-60 um)” and in [0033] of the “Specification” of the instant disclosure that “The UBM features 116 are relatively short features compared to the conductive pillars 108 and, in some embodiments, can have a height above the back side 115 of the semiconductor device 100 of between about 1-10 um (e.g., between about 1-5 um)”. However, there is no rationale given that the invention will not function without wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um. Thus, the claimed wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um is not critical to the invention. It has been held that is not inventive to discover wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um by routine experimentation (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to add wherein the first conductive features have a first height of between about 10-100 um, and wherein the second conductive features have a second height less of between about 1-10 um to the rest of the claimed invention.
4.	Claims 6-10 are rejected under 35 U.S.C.103 as being unpatentable over Assefa et al. (US 20090297091 A1; hereinafter Assefa), in view of Furuyama (US 20190123231 A1, of record; hereinafter Furuyama). 
Regarding claim 6, Assefa teaches all of the features of claim 1. 
Assefa further teaches wherein the optical routing layer (422; Fig. 4D; see [0046]) (see below for “includes at least two passivation materials having different refractive indices”).
As noted above, Assefa does not expressly disclose “(wherein the optical routing layer) includes at least two passivation materials having different refractive indices”.
However, in the analogous art, Furuyama further teaches an optical waveguide (61; Fig. 5A; [0064]) is provided between an insulating film (62) that functions as cladding and an insulating film (63) that functions as cladding. For example, the insulating film (62) is a silicon oxide film (SiO.sub.2 film), and the insulating film (63) is a silicon oxide film. The optical waveguide (61) is silicon nitride film. 
Thus, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Furuyama’s optical waveguide and insulating layer structure into Assefa’s device, and thereby, modified Assefa’s (by Furuyama) device will have wherein the optical routing layer (Assefa 422; Fig. 4D; see [0046] in view of Furuyama Figs. 4B, 5A; [0041, 0064]) includes at least two passivation materials (in view of Furuyama 63; Fig. 5A; [0064] and Furuyama 61; Fig. 5A; [0064]) having different refractive indices (where Furuyama 63; Fig. 5A; [0064] comprises of silicon oxide and Furuyama 61; Fig. 5A; [0064] comprises of silicon nitride; see also [0027] of the “Specifications” of the instant disclosure filed on 10/23/2018). 
The ordinary artisan would have been motivated to modify Assefa in the manner set forth above, at least, because this inclusion provides two cladding layers that cover the optical waveguide, grating, and reflector layers (Furuyama [0064]) that help further insulate the device layers. 
Regarding claim 7, Assefa teaches all of the features of claim 1. 
Assefa further teaches wherein the optical routing layer (422; Fig. 4D; see [0046]) (see below for “includes at least a first layer of a silicon nitride material and at least a second layer of a silicon oxide material”).
As noted above, Assefa does not expressly disclose “(wherein the optical routing layer) includes at least a first layer of a silicon nitride material and at least a second layer of a silicon oxide material”.
However, in the analogous art, Furuyama further teaches an optical waveguide (61; Fig. 5A; [0064]) is provided between an insulating film (62) that functions as cladding and an insulating film (63) that functions as cladding. For example, the insulating film (62) is a silicon oxide film (SiO.sub.2 film), and the insulating film (63) is a silicon oxide film. The optical waveguide (61) is silicon nitride film. 
Thus, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Furuyama’s optical waveguide and insulating layer structure into Assefa’s device, and thereby, modified Assefa’s (by Furuyama) device will have wherein the optical routing layer (Assefa 422; Fig. 4D; see [0046] in view of Furuyama Figs. 4B, 5A; [0041, 0064]) includes at least a first layer (where Furuyama 61; Fig. 5A; [0064] comprises of silicon nitride) of a silicon nitride material and at least a second layer (where Furuyama 63; Fig. 5A; [0064] comprises of silicon oxide)of a silicon oxide material
The ordinary artisan would have been motivated to modify Assefa in the manner set forth above, at least, because this inclusion provides two cladding layers comprising of silicon nitride and silicon oxide that cover the optical waveguide, grating, and reflector layers (Furuyama [0064]) that help further insulate the device layers. 
Regarding claim 8, modified Assefa (by Furuyama) teaches all of the features of claim 1. 
Modified Assefa (by Furuyama) further teaches wherein the optical routing layer (Assefa 422; Fig. 4D; see [0046]) (see below for “includes a first layer of a first material having a first refractive index; a second layer of a second material having a second refractive index; and a third layer of a third material having a third refractive index, wherein the second refractive index is higher than the first and third refractive indices such that optical signals received by the optical routing layer are substantially confined to the second layer”). 
As noted above, Assefa does not expressly disclose “(wherein the optical routing layer) includes a first layer of a first material having a first refractive index; a second layer of a second material having a second refractive index; and a third layer of a third material having a third refractive index, wherein the second refractive index is higher than the first and third refractive indices such that optical signals received by the optical routing layer are substantially confined to the second layer”.
However, in the analogous art, Furuyama further teaches (Fig. 5A; [0063]) optical waveguide (61; Fig. 5A; [0064]) is provided between an insulating film (62) that functions as cladding and an insulating film (63) that functions as cladding. For example, the insulating film (62) is a silicon oxide film (SiO.sub.2 film), and the insulating film (63) is a silicon oxide film. The optical waveguide (61) is silicon nitride film. 
Thus, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Furuyama’s optical waveguide and insulating layers structure into modified Assefa’s device, and thereby, modified Assefa’s (by Furuyama) device will have wherein the optical routing layer the optical routing layer (Assefa 422; Fig. 4D; see [0046] in view of Furuyama Figs. 4B, 5A; [0041, 0064]) includes a first layer (where Furuyama 63; Fig. 5A; [0064] comprises of silicon oxide) of a first material having a first refractive index; a second layer (where Furuyama 61; Fig. 5A; [0064] comprises of silicon nitride) of a second material having a second refractive index; and a third layer (where Furuyama 62; Fig. 5A; [0064] comprises of silicon oxide) of a third material having a third refractive index, wherein the second refractive index (where Furuyama 61; Fig. 5A; [0064] comprises of silicon nitride; see also [0027] of the “Specifications” of the instant disclosure filed on 10/23/2018) is higher than the first (where Furuyama 63; Fig. 5A; [0064] comprises of silicon oxide; see also [0027] of the “Specifications” of the instant disclosure filed on 10/23/2018) and third (where Furuyama 62; Fig. 5A; [0064] comprises of silicon oxide; see also [0027] of the “Specifications” of the instant disclosure filed on 10/23/2018) refractive indices such that optical signals received by the optical routing layer (Assefa 422; Fig. 4D; see [0046] in view of Furuyama Figs. 4B, 5A; [0041, 0064]) are substantially confined to the second layer (in view of [0027] of the “Specifications” of the instant disclosure filed on 10/23/2018, where it states that “the optical routing layer 120 can include (i) a first layer 121 of a first material formed on the back side 109 of the substrate 102, (ii) a second layer 122 of a second material formed over the first layer 121, and (iii) a third layer 123 of a third material formed over the second layer 122. The second material of the second layer 122 can have a higher refractive index than the first and third materials of the first and third layers 121, 123. In some embodiments, for example, the first and third materials can both comprise a silicon oxide material while the second material comprises a silicon nitride material. Accordingly, the first and third layers 121, 123 can act as cladding layers to confine light signals transmitted via the optical routing layer 120 to within the second layer 122”).  
The ordinary artisan would have been motivated to modify Assefa in the manner set forth above, at least, because this inclusion provides two cladding layers that cover the optical waveguide, grating, and reflector layers (Furuyama [0064]) that help further insulate the device layers. 
Regarding claim 9, modified Assefa (by Furuyama) teaches all of the features of claim 8. 
Modified Assefa (by Furuyama) further teaches wherein the first (where Furuyama 63; Fig. 5A; [0064] comprises of silicon oxide) and third materials (where Furuyama 62; Fig. 5A; [0064] comprises of silicon oxide) are the same, and wherein the second layer (Furuyama 61; Fig. 5A; see [0071]) is patterned to form an optical waveguide.
Regarding claim 10, modified Assefa (by Furuyama) teaches all of the features of claim 9. 
Modified Assefa (by Furuyama) further teaches further teaches wherein the second layer (Furuyama 61; Fig. 5A; see [0071, 0066]) is further patterned to form at least one vertical coupling grating optically connected to the optical waveguide.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898